The opinion of the court was delivered by
Woodward, J.
The Crawfords held the demised premises, expressly subject to the condition in the original lease, that they would not assign their term, or sub-let the premises, without Wis-tar’s consent, and their assignment to Rosenberger was in violation of that condition. No subsequent assent of the landlord to the assignment, and no recognition by him of the sub-tenant, were proved. Neither the relation of landlord and tenant, nor of debtor and creditor, was established, therefore, between Wistar and Rosenberger. But if not a debtor for the rent, he was not entitled to the exemption of the statute. He was not, as the judge said, within either the letter or the spirit of the statute. That his goods were seized, was due to the accident of their being found on the demised premises. A stranger’s goods would have shared the same fate in like circumstances. But this is by virtue of the prerogative which the law vests in the landlord, and not because the stranger, or the unrecognised sub-tenant, is the debtor of the landlord. The account was made out against the Crawfords, and the warrant issued against them. They were debtors within the meaning of the act, but they claimed no exemption, and those who came in under them without the landlord’s consent had no right to claim it.
The judgment is affirmed.